Same Case — On an Application por a Re-hearing.
Land, J.
The plaintiff has sued for freight on goods which he never carried, and consequently for a debt for which he admits the defendants never received any consideration. His case, therefore, is without any equities to sustain it, and if maintained at all, it must be on full proof of his demand, and on strict legal principles.
When the plaintiff made the contract of affreightment with the defendants *96be was aware that the salt was in a warehouse, and received from the defendants an order on the warehouseman for its delivery to him. The conduct of the plaintiff, after the arrival of his boat at the wharf, for the purpose of taking the salt on board, was of such a character, as to induce us to say that, under the circumstances, it evinced a clear indisposition on his part to carry the salt at the stipulated price. And a further consideration of the case, has satisfied us that his conduct was not merely a tacit abandonment of the contract on his part, but was an active violation of it, because, under the contract as shown by the pleadings and the evidence, no time had been stipulated within which the defendants obligated themselves to make a delivery of the salt.
In contracts of affreightment, which do not stipulate a time for the delivery, the merchant or shipper is entitled to a reasonable time, after the ship or other vessel is ready to receive on board the goods, to make a delivery of the same ; and he is entitled to this delay, whether the contract of affreightment be by charter-party, or for the conveyance of goods in a general ship or other vessel. Smith’s Mercantile Law, 380, 389. And as the plaintiff, under his contract, was bound to wait a reasonable time for the delivery of the salt after the arrival of his boat at the wharf, and as he failed so to do, as shown by the evidence, we adhere to the opinion, that he has no right of action against the defendant for the recovery of damages.
In the case of Holly et al. v. Kennett & Co., in Opinion Book, No. 26, p. 303, which is supposed to be contrary to the decision in this case, the contract of affreightment stipulated a specific time within which the delivery was to be made, and non-performance on the part of the defendant appears to have been conceded, and his consequent liability not contested.
The plaintiff, however, has sought to supply the want of a stipulation as to time in his contract, by the proof of a custom which he contends bound the defendants to give notice to the warehouseman to turn out the salt on the wharf for delivery, before the arrival of his boat on the day of her departure. The evidence which he offered is insufficient to establish any such custom in the sense of Article 3 of the Civil Code, which declares that customs result from a long series of actions constantly repeated, which have, by such repetitions, and by uninterrupted acquiescence, acquired the force of a tacit and common consent. The testimony of the warehouseman disproves the existence of the custom contended for. His language is : “ The warehousekeepers receive orders for the delivery of goods from boats and merchants, but more frequently from the merchants.”
As the plaintiff had contracted for the carriage of the salt with a knowledge that it was in the warehouse, and had obtained from the defendants an order on the warehouseman for its delivery to him, the Chief Justice was opinion that the duty of giving notice to the warehouseman devolved upon the plaintiff, and based his concurrence on this special ground.
Re-hearing refused.